862 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anna M. PRESLEY, Widow of Raleigh Presley, Petitioner,v.DIRECTOR, OFFICE OF WORKER'S COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3125.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1988.Decided Oct. 31, 1988.Rehearing Denied Dec. 15, 1988.

Anna M. Presley, petitioner pro se.
Sylvia Theresa Kaser, Priscilla Anne Schwab, UNITED STATES DEPARTMENT OF LABOR, for respondents.
Before DONALD RUSSELL, WIDENER, and ERVIN, Circuit Judges.
PER CURIAM:


1
Anna M. Presley appeals from the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to the provisions of Title IV of the Federal Coal Mine Health and Safety Act of 1969, as amended, 30 U.S.C. Sec. 901 et. seq.    Our review of the record and the Benefits Review Board's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Benefits Review Board.  Presley v. Director, Office of Workers' Compensation Programs, United States Department of Labor, BRB No. 86-551-BLA;  85-BLA-1466 (May 20, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.